DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 32-38 are allowed (renumbered as 1-7).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, a vaporization device and method for producing an inhalable vapor by heating vaporizable material, comprises: a dosage reminder system which comprises a control module, a reminder determination unit configured for detecting a predetermined threshold of at least one of a time duration of said at least one single continual atomization process, a power transmitted from a power source to said atomizer and a temperature which is one of a temperature of the inhalable vapor and a temperature of a heated vaporizable material during each of said at least one single continual atomization process of said atomizer and a reminder element arranged for providing a reminder effect under control of said control module, wherein said reminder determination unit is selected from a group consisting of a timer module, a power detection module, a temperature detection sensor, and an air flow meter, where said parameter is corresponding selected from the group consisting of a time duration of each of said at least one single continual atomization process of said atomizer, a power consumption of said atomizer, a temperature of one of the inhalable vapor and the vaporizable material being heated, and an air flow volume in said dosage reminder vaporization device; and a heating control unit which comprises an operation switch and a temperature control module coupled to said operation switch for controlling a heating level of said atomizer, wherein said operation switch is one of a button and a rotation knob, wherein said inhalation nozzle comprises a nozzle body including an encircling wall and one or more engaging member disposed within said encircling wall, wherein said container comprises a container body having a through hole aligned with said inhalation hole of said inhalation nozzle, and one or more engaging grooves detachably engaged with said one or more engaging member, wherein said dosage reminder vaporization device further comprises a power source and a housing which comprises an inner casing and an outer casing coupled with each other to define a receiving chamber for storing said power source, wherein said atomizer comprise a heater element having two electronic poles and a guider member defining a guide channel communicated to said through hole of said container body, wherein said housing further comprises two connecting poles which are detachably and electrically coupled with said two electronic poles of said heater element for electrically connecting said atomizer to said power source, wherein said container body comprises a first portion which is covered by said inhalation nozzle and a second portion which is covered by said outer casing of said housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woodbine et al. (US 11,109,622) and Anderson et al. (US 2020/0000143)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 7, 2022